                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                          DISTRICT OF NEVADA

                      10

                      11        EDWARD CALVILLO,                                   Case No. 2:19-cv-00277-RFB-NJK

                      12                           Plaintiff,                      DEFENDANT EXPERIAN INFORMATION
                                                                                   SOLUTIONS, INC. AND PLAINTIFF
                      13                v.                                         EDWARD CALVILLO’S STIPULATION
                      14        EXPERIAN INFORMATION SOLUTIONS,                    TO EXTEND TIME TO FILE REPLY IN
                                INC.; AND INNOVIS DATA SOLUTIONS,                  SUPPORT OF MOTION TO DISMISS
                      15        INC.,                                              (First Request)

                      16                           Defendants.                     Complaint filed: February 14, 2019
                      17

                      18
                                      Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
                      19
                               of record, and Plaintiff Edward Calvillo (“Plaintiff”), by and through his counsel of record, hereby
                      20
                               submit this stipulation to extend the time for Defendant to file its reply in support of Experian’s
                      21
                               Motion to Dismiss Plaintiff’s First Amended Complaint (ECF No. 19) pursuant to LR IA 6-1.
                      22
                                      On April 30, 2019, Experian filed its Motion to Dismiss Plaintiff’s First Amended
                      23
                               Complaint. (ECF No. 19). Thereafter, the parties entered into a stipulation to extend the time for
                      24
                               Plaintiff to file his response, and Plaintiff filed his response on May 24, 2019. (ECF Nos. 32, 43).
                      25
                               Experian’s reply is currently due May 31, 2019. The parties agree that Experian shall have a one-
                      26
                               week extension or until June 7, 2019 to file its reply.
                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                         1            This is Experian’s first request for an extension of time to file its reply in support of its
                         2     Motion to Dismiss and is not intended to cause any delay or prejudice to any party, but rather to
                         3     allow Experian additional time to respond to the arguments set forth in Plaintiff’s response.
                         4      IT IS SO STIPULATED.

                         5
                                DATED this 30th day of May, 2019.                NAYLOR & BRASTER
                         6

                         7
                                                                                 By: /s/ Jennifer L. Braster
                         8                                                           Jennifer L. Braster (NBN 9982)
                                                                                     Andrew J. Sharples (NBN 12866)
                         9                                                           jbraster@nblawnv.com
                                                                                     asharples@nblawnv.com
                      10                                                             1050 Indigo Drive, Suite 200
                                                                                     Las Vegas, NV 89145
                      11
                                                                                      Attorneys for Defendant
                      12                                                              Experian Information Solutions, Inc.

                      13        DATED this 30th day of May, 2019.                KNEPPER & CLARK LLC

                      14

                      15                                                         By: /s/ Matthew I. Knepper
                                                                                     Matthew I. Knepper (NBN 12796)
                      16                                                             Miles N. Clark (NBN 13848)
                                                                                     10040 W. Cheyenne Ave., Suite 170-109
                      17                                                             Las Vegas, NV 89129

                      18                                                              David H. Krieger (NBN 9086)
                                                                                      HAINES & KRIEGER
                      19                                                              8985 S. Eastern Avenue, Suite 350
                                                                                      Las Vegas, NV 89123
                      20
                                                                                      Attorneys for Plaintiff Edward Calvillo
                      21

                      22        IT IS SO ORDERED.

                      23        Dated this 31st
                                           __ day of May, 2019.
                                                                               UNITED STATES DISTRICT JUDGE
                      24                                                   ________________________________
                                                                           RICHARD F. BOULWARE, II
                      25                                                   UNITED STATES DISTRICT JUDGE
                      26                                                   DATED this
                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                         2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
